         Case 5:20-cv-01422-XR Document 4 Filed 05/13/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION



PAUL RUSESABAGINA,
TACIANA MUKANGAMIJE,
ANAISE UMUBYEYI
KANIMBA, AIMEE-LYS
RUSESABAGINA, CARINE
ISERE KANIMBA, AIMEDIANE
RUSESABAGINA,
TRESOR RUSESABAGINA,                             Civil Action No. 5:20-1422-XR
AND ROGER RUSESABAGINA,

            Plaintiffs,

vs.

GAINJET AVIATION, S.A.,
CONSTANTIN
NIYOMWUNGERE,

           Defendants.



                      PLAINTIFFS’ STATUS REPORT
                    REGARDING SERVICE OF PROCESS


      This Status Report responds to the Court’s Order dated April 30, 2021, ECF

3, requiring the Plaintiffs to file an Advisory to the Court detailing all attempts at

service on Defendants. Plaintiffs respectfully state as follows:




                                          1
           Case 5:20-cv-01422-XR Document 4 Filed 05/13/21 Page 2 of 5




      1.      Plaintiffs filed their complaint on December 14, 2020, naming as

defendants GainJet Aviation, S.A. and Constantin Niyomwungere.

      2.      Also on December 14, 2020, Plaintiffs emailed a representative of

Defendant GainJet requesting contact information for GainJet’s domestic registered

agent in the United States. The representative of Defendant GainJet did not reply.

      3.      Plaintiffs also emailed the Federal Aviation Administration (FAA) on

December 14, 2020 requesting information on whether GainJet has a registered

agent within the United States who can accept legal service on behalf of GainJet

Aviation S.A. The FAA did not reply. A follow-up email sent on December 15, 2020

also received no reply.

      4.      Plaintiffs translated their Complaint into Greek and received an

affidavit and certification of translation on February 16, 2021.

      5.      Plaintiffs’ process server made contact with the Ministry of Greece on

February 22, 2021 to obtain and confirm protocol for formal service on Defendant

pursuant to the Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, commonly known as the “Hague

Service Convention.”1


1
 Opened for signature Nov. 15, 1965, 20 U.S.T. 361, T.I.A.S. No. 6638, 658
U.N.T.S. 163 (entered into force for the United States Feb. 10, 1969).

                                          2
           Case 5:20-cv-01422-XR Document 4 Filed 05/13/21 Page 3 of 5




      6.      On February 25, 2021, Plaintiffs’ process server signed a Request for

Service Abroad of Judicial or Extrajudicial Documents in accordance with Article

5(a) of the Hague Service Convention. See Exhibit 1.

      7.      Pursuant to the Hague Service Convention Article 5, on February 26,

2021 Plaintiffs’ process server transmitted the Summons and Complaint to be served

upon Defendant GainJet Aviation, S.A. via Federal Express to the Greek Committee

on Private International Law in Greece. See Exhibit 2. Plaintiffs also sent a courtesy

email on that date to the Greek Ministry of Justice. Federal Express service shows

delivery of the package to the Ministry of Foreign Affairs on March 2, 2021. See

Exhibit 2.

      8.      On March 8, 2021, Plaintiffs mailed a notice of claim for damages and

a demand for preservation of evidence to Defendant GainJet at their address in

Greece. See Exhibit 3.

      9.      On May 4, 2021 Plaintiffs’ process server signed an affidavit of service

of petition and summons through the Hague Service Convention. See Affidavit.

      10.     As of the date of this filing, Plaintiffs are waiting for the Greek Ministry

of Justice to serve GainJet at its headquarters in Athens, Greece.              Plaintiffs

understand that such service by the Ministry of Justice on Greece-based defendants




                                            3
         Case 5:20-cv-01422-XR Document 4 Filed 05/13/21 Page 4 of 5




in U.S. litigations can often take anywhere from four months to twelve months.

Plaintiffs will receive an affidiavit and notice via mail when service is perfected.

      11.    Plaintiffs have not taken any steps to obtain service of the complaint on

Defendant Constantin Niyomwungere. Plaintiffs believe that Mr. Niyomwungere

currently resides in Burundi. Burundi is not a signatory to the Hague Service

Convention. It is Plaintiffs’ current intention to dismiss Mr. Niyomwungere from

the lawsuit pursuant to FRCP 41(a)(1)(A)(i) after service has been perfected on

Defendant Gainjet.

      12.     It is also Plaintiffs’ present intention, after service has been perfected

on Defendant GainJet, to amend their complaint against GainJet. Plaintiffs expect

these amendments to include additional details regarding the kidnapping and torture

of Mr. Rusesabagina, and Defendant GainJet’s role in that unlawful conduct, such

as:

      a. Defendant GainJet’s pilot espressly informed Mr. Rusesabagina that they

         were flying him to Bujumbura, Burundi;

      b. Defendant Gainjet’s pilot and flight crew stood idly by and watched as

         Mr. Rusesabagina was tied up by the the hands and legs, his eyes covered,

         and his mouth gagged;

      c. The Rwandan government paid for the GainJet flight;




                                           4
        Case 5:20-cv-01422-XR Document 4 Filed 05/13/21 Page 5 of 5




     d. GainJet’s coconspirator, Mr. Niyomungere, gave statements to the

        Rwanda Investigation Bureau in February and August of 2020 admitting

        that he had helped to kidnap Mr. Rusesabagina.




                                   Respectfully Submitted,

                                   HILLIARD MARTINEZ GONZALES LLP

Date: May 13, 2021                 By: /s/ Robert C. Hilliard
                                   Robert C. Hilliard
                                   State Bar No.09677700
                                   bob@hmglawfirm.com
                                   719 S. Shoreline Boulevard
                                   Corpus Christi, Texas 78401
                                   T: (361) 882-1612
                                   F: (361) 882-3015

                                          AND

                                   HILLIARD SHADOWEN LLP
                                   Steve D. Shadowen
                                   PA State Bar No. 41953
                                   steve@hilliardshadowenlaw.com
                                   (Pro hac vice forthcoming)
                                   1135 W. 6th St., Suite 125
                                   Austin, Texas 78703
                                   T: (717) 903-1177

                                   COUNSEL FOR PLAINTIFFS




                                      5
